 1

 2

 3

 4

 5

 6

 7

 8
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   TERENCE L. YOUNG, on behalf of the         Case No.: 2:08-cv-07697-DDP-E
11   Writers' Guild-Indus. Health Fund and
     Producer-Writers Guild of                  RENEWAL OF DEFAULT
12                                              JUDGMENT BY CLERK
     America Pension Plan,
13                      Plaintiff,
14                      v.
15   KIA JAM, et al,
16                      Defendants.
17

18

19

20         Having originally entered the Default Judgment on April 14, 2009
21   (“Judgment”) against Defendants Kia Jam an individual, TBT Distribution LLC a
22   Delaware Limited Liability Company, and Capitol Films Development, LLC a
23   California Limited Liability Company (collectively “Judgment Debtors”).
24         NOW, having renewed the application of Plaintiff, TERENCE L. YOUNG,
25   on behalf of the Writers' Guild-Indus. Health Fund and Producer-Writers Guild of
26   America Pension Plan, (“Judgment Creditor”), and upon declaration and showing
27   that Judgment Debtor has failed to pay the total amount of said Judgment and
28   remain indebted to Judgment Creditors.
                [PROPOSED] RENEWAL OF DEFAULT JUDGMENT BY CLERK - 1
                               2:08-cv-07697-DDP-E
 1         The money Judgment against Judgment Debtors is renewed in the amount of
 2   $42,375.03, as follows:
 3         a.   Total of Prior Default Judgment (Entered April
 4              14, 2009; See ECF No.17)…………....................             $34,253.49
                                                                             ($31,271.95 for
 5
                                                                             Damages, $2,981.54
 6                                                                           Interest)
 7         b.   Total of Prior Attorney’s Fees and Costs
 8              Awarded (See ECF No.20)...................................   $5,725.00
 9
                                                                             ($5,375Fees, $350
                                                                             Costs)
10         c.   Post-Judgment Interest through January 16, 2019,
11              at 0.60%..................................................... $2,396.54
12         d.   Total Renewed Judgment                                       $42,375.03
13

14

15           January 24, 2019
     DATED: ________________                             Sh
                                                          haron
                                                             o Hall-Brown
                                                         Sharon Halll-
                                                                    l Brown
                                                        ________________________
16
                                                        DEPUTY CLERK

17

18   KIRY K. GRAY, CLERK OF COURT

19

20

21

22

23

24

25
26

27

28
                [PROPOSED] RENEWAL OF DEFAULT JUDGMENT BY CLERK - 2
                               2:08-cv-07697-DDP-E
